Title: From Thomas Jefferson to Andrea Pini, 8 October 1823
From: Jefferson, Thomas
To: Pini, Andrea,Pini, Elisabetta Mazzei

Monsr & Made Pini  Monticello Oct. 8. 23.Your favor of April 17. did not come to hand until the 17th of the last month, 5 months after it’s date. it is but justice to acknolege the kindness of your indulgence hitherto, as to your money in my hands. of which I assure you I entertain a proper sense. and I ask permission to explain the circumstances which, instead of remitting the whole principal at once, as desired in your letter, oblige me to ask the further indulgence of dividing it into annual instalments. it has truly been a very losing transaction to me. at a time when the private banks of our several states, indulging their avarice, had so overcharged the public circulation with their paper, and banished all specie, as that considerable distrust of their solidity began to prevail, the holders of this paper became desirous of getting rid of it, and willing to exchange it for solid property at any price. this raised the price of property generally, and of that about Richmond particularly, to the double and treble nominally, of it’s real value. I took advantage of this favorable occasion of advancing the interest of my friend mr Mazzei, by selling his lot in Richmond, and obtained six times the sum he paid for it, and the treble of what it would sell for at this time. it was unsafe to hold the money in the form of the bank notes: there was no specie remaining in circulation, and it was greatly feared that the breaking of the banks would involve our merchants, who were greatly indebted to them. under this general distrust, altho’ I did not at all want the money myself, I concluded to keep it in my own hands, and to use it for current purposes, expecting I should be able to repay it without loss, when the existing crisis should have passed over. the banks very soon stopped paiment as expected; the merchants were involved generally in their failure; property immediately sunk to one third of the dropsical value it had nominally attained: and at this time the same ground could not be sold for one third of the nominal sum which it placed in my hands. and were I now to sell property to repay the whole sum at once, it would require three times the amount which would then have been a full equivalent. this transaction therefore, from a friendly desire to benefit mr Mazzei, has actually trebled the amount of the debt in my hands. I state this merely to shew the loss I incur by this act of friendship, and as some justification for the indulgence I am obliged to ask in order to lighten it. to sell three times the property the money was worth to me, would be very severe indeed; and out of my annual income I could not spare more than one third annually of the principal of this debt. this I can do, and will do, by a remittance in the course of the next year (1824) of one third of the principal, another third in the year following, and the last third in the year after that; always paying the interest punctually as hitherto. if you are so indulgent as to acquiesce in this arrangement, this present writing shall oblige me to the performance of it on my part, and no real loss will occur to you, as every paiment will be of the full value of the lot, had it not been then sold, and the 3d paiment will have compleated to you the 3d reciept of it’s value.I hope you have recieved the interest which became due this present year, and which was remitted from hence on the 15th of July last, thro’ the medium of mr Williams of London, and mr Appleton, and I pray you to accept the assurance of my great esteem and respect.Th: Jefferson